Title: To Benjamin Franklin from Le Roy, [2 June? 1780]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


My Dear Doctor
Paris friday morning [June 2, 1780?]
You would be very kind and very obliging if you were So good to give me a Copey of The French Translation of the Two letters of Genl Clinton &c taken upon The New York’s pacquet boat Or if you cannot Spare it be So kind to lend it me to have it Copied out and you may be Sure I’ will Send it you back faithfully. In doing my that favour you will oblige The Russian Ambassador Prince Bariatinskoy for I must tell you it is for him That I beg of you that favour And I believe he writes this very day to his Court So that he is the more desirous to have it if it is possible quickly. If you can do me that pleasure you will oblige two persons very much and the Prince and I. Accept My Dear Doctor of my best compliments
Le Roy

P.S. Will you be So good my Dear friend to lett me know whether Captain Jones is gone a way or if he is Still in Paris.
Give me leave to make my best compliments to M. Franklin your Grand-Son.

 
Addressed: a Monsieur / Monsieur Franklin / Ministre Plénipotentiaire / des Etats Unis en Son hôtel / à Passy
Notation: Le Roy
